WALSH, J.
Heard on defendant’s motion for a new trial after verdict for plaintiff in the sum of $1473.97.
The parties entered into a contract in writing whereby plaintiff was to furnish defendant sashes, blinds, frames, cornices, outside and inside finish for the renovation of an old colonial house in Little Compton, R. I., for the sum of $1336. The claim of plaintiff is for a balance of $836 due on this contract and for the further sum of $208.63 for work, labor and materials furnished by him as extras, total $1044.63. The work was completed during 1918. Defendant employed an architect to supervise the renovation of this house and the architect appeared as a witness for plaintiff and testified that the work was done to his satisfaction and that the substitution of materials for those called for in the contract was with his approval.
For Plaintiff: Greenlaw, Tilley & Tetlow.
For Defendant: Huddy & Moulton.
The defence in substance was that pine was substituted for cypress in constructing1 some of the materials furnished; that the sashes, etc., were not made according to the specifications and were made to fit by defendant under an agreement made with plaintiff’s agent for a rebate thereon; that there was due and owing' to plaintiff the sum of $662.50, which was tendered to plaintiff in 1919 and refused by him and then tendered into court. Two special findings were returned by the jury, viz: that the agent with whom defendant claimed to have made the agreement for rebate, etc., had no authority to make such an agreement in behalf of plaintiff, and, that no such agreement was ever made by the agent of the plaintiff with defendant.
The jury found that plaintiff was entitled to $1044.63 with interest at 6% from some time in the latter part of 1918 or the first part of 1919. There was ample evidence upon which to base this finding. Their verdict shows careful consideration of the disputed facts and is reasonable.
Motion for new trial denied.